ORDER
After Lydia Owen Boesch was admitted to The Florida Bar in 1986, she was deemed “delinquent” in 1993 when she failed to pay her membership fees for that year. Subsequently, after she faded to pay her fees for five years in a row, her membership lapsed on October 12, 1998. See R. Regulating Fla. Bar 1-3.6, 1 — 3.7(d). She now has applied for admission to the North Carolina Bar and, despite her delinquency in Florida, asks this Court to certify that she is in good standing.
Rule Regulating the Florida Bar 1-3.2 addresses the issue of “good standing” and its language is unequivocal:
(a) Members in Good Standing. Members of The Florida Bar in good standing shall mean only those persons licensed to practice law in Florida who have paid annual membership fees or dues for the current year and who are not retired, resigned, delinquent, inactive, or suspended members.
R. Regulating Fla. Bar l-3.2(a) (emphasis added). No other provision of the Rules Regulating the Florida Bar authorizes this Court to designate Boesch as being in good standing.
The petition is denied.
WELLS, LEWIS, QUINCE, and CANTERO, JJ., concur.
PARIENTE, J., concurs with an opinion, in which CANTERO, J., concurs.
SHAW, J., dissents with an opinion, in which ANSTEAD, C.J., concurs.